 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    HAN JING HUANG,                                     No. 2:19-cv-477-TLN-KJN PS
12                        Plaintiff,
13            v.                                          ORDER
14    U.S. POSTAL SERVICE, et al.,
15                        Defendants.
16

17           On May 29, 2019, the undersigned recommended dismissal of this action with prejudice,
18   as the first amended complaint was found to be frivolous; the order was adopted by the district
19   judge and judgment was entered on August 2, 2019. (ECF Nos. 10, 16.) On August 15, 2019,
20   plaintiff, who had proceeded without counsel and in forma pauperis in the district court, filed a
21   notice of appeal. (ECF Nos. 2, 18.) On August 21, 2019, the Ninth Circuit Court of Appeals
22   referred to the district court the question of whether in forma pauperis status should continue for
23   the appeal, or whether the appeal is frivolous or taken in bad faith. (ECF No. 21.)
24           Federal Rule of Appellate Procedure 24 provides that “a party to a district-court action
25   who desires to appeal in forma pauperis must file a motion in the district court.” Fed. R. App. P.
26   24(a)(1). Pursuant to 28 U.S.C. § 1915(a)(3), “[a]n appeal may not be taken in forma pauperis if
27   the trial court certifies in writing that it is not taken in good faith.” The good faith standard is an
28
                                                         1
 1   objective one. Coppedge v. United States, 369 U.S. 438, 445 (1962). A plaintiff satisfies the

 2   “good faith” requirement if he or she seeks review of any issue that is “not frivolous.” Gardner v.

 3   Pogue, 558 F.2d 548, 551 (9th Cir. 1977) (quoting Coppedge, 369 U.S. at 445).

 4          For the reasons stated in the May 29, 2019 findings and recommendations (see ECF No.

 5   10), as adopted by the district judge (ECF No. 16), the court finds that the instant appeal is

 6   frivolous. The court thus certifies that plaintiff’s appeal is not taken in good faith.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1. Plaintiff’s motion to proceed in forma pauperis on appeal (See ECF No. 21 at pp. 21–

 9   28) is DENIED.

10          2. The Clerk of Court is directed to serve a copy of this order on plaintiff and on the

11   Ninth Circuit Court of Appeals.

12          IT IS SO ORDERED.

13   Dated: August 29, 2019

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
